DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 1/4/2022, with respect to the claim objections have been fully considered and are persuasive.  The objections of the claims have been withdrawn.  Based on the amendment to the claims, the claims no longer invoke 112(f). 
Applicant’s arguments, see pages 6-10, filed 1/4/2022, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections of the claims have been withdrawn.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please change the title: IMAGE READING APPARATUS DETERMINES WHETHER A DOCUMENT IS CHROMATIC OR ACHROMATIC AND PERFORMING A CONVEYANCE SPEED OF A DOCUMENT BASED ON THE SETTING OF A COLOR DETERMINATION, AND PERFORMING CONVEYANCE SPEED BASED ON SETTING OF AN OUTPUT RESOLUTION WITHOUT SETTING WHETHER TO PERFORM A COLOR DETEMRINATION.


Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The following features were the unique aspects of the claims as a whole:
“wherein, in a case where the at least one processor is set not to determine whether the image read by the reader is a chromatic image or an achromatic image and an output resolution is set to a first resolution, the conveyor is configured to convey the document at a first speed and the at least one processor is configured to output the image read by the reader at the first resolution, 
wherein, in a case where the at least one processor is set not to determine whether the image read by the reader is a chromatic image or an achromatic image and the output resolution is set to a second resolution higher than the first resolution, the conveyor is configured to convey the document at a second speed slower than the first speed and the at least one processor is configured to output the image been read by the reader at the second resolution, 
wherein, in a case where the at least one processor is set to determine whether the image read by the reader is a chromatic image or an achromatic image, the conveyor is configured to convey the document at the second speed regardless of whether the output resolution is set to the first resolution or to the second resolution, and the at least one processor is configured to determine whether the image read by the reader is a chromatic image or an achromatic image based on the image read by the reader”.

These features were not found, as a whole, in any applied and/or cited prior art.  The above features combined with the rest of the claim limitations overcome the prior art as a whole.  Thus, the claims are allowed.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sugiura performs the color or monochrome determination before selecting a higher resolution for scanning in figure 5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHAD DICKERSON/Primary Examiner, Art Unit 2672